Title: To James Madison from William Harris Crawford, 14 September 1816
From: Crawford, William Harris
To: Madison, James



Dear Sir
War Department 14th. Sept. 1816

The enclosed letter from Colo. McKee the Choctaw Agent, is respectfully submitted to your consideration.  The request that a gin may be erected, & that a supply of Cotton cards may be given to that nation, appears worthy of attention.  The request manifests a disposition to rely upon the cultivation of the soil, & upon domestic manufactures, for supplying their wants, in preference to the precarious supply heretofore derived from hunting & fishing.  I have instructed the Superintendent of Indian trade to send on a supply of cards, & have informed the agent the inclusn ? of a gin & a gratuity in cards would depend upon your decision.
An annual appropriation has been made of fifteen thousand dollars, for the purpose of furnishing the Indian tribes with mechanical instruments, & for instructing them in the arts of civilization.  I am not informed of the amount which has been expended in pursuance of the authority given by that act, but Presume that it must have exceeded the appropriation.
From the expenditures which have been incurred in the Indian department, during the present year, I am apprehensive that the appropriation will be very deficient.  A Considerable surplus of former appropriations, which remained at the close of the last year, may possibly enable the department to meet those which are yet to be incurred.  The demands from Detroit seem to be made on the Presumption, that the sum at the disposition of the department, is unlimited, & that its discretion on the disbursement of it is without bounds.  The inclosed letters shew the nature & extent of Some new demands from that quarter.  If it is judged expedient to grant what is required, it will be necessary to diminish the amount of Presents usually distributed, or to ask from Congress a larger appropriation for that object.
It appears to me to be proper, to call upon all the agents for a statement of the number & description of mechanics, which may be usefully employed in their respective agencies, & the annual expence which will be incurred in consequence of their employment.  The information will place the Executive in a situation to judge of the Propriety of adopting the system generally, or of curtailing, or entirely discontinuing the practice, which has already grown into use.  It will be proper to inform them that expectations are not to be excited in the minds of the Indians that this system will be adopted, until the question shall be finally decided by the government.  As things have been hitherto conducted, favors of this nature seem to have been in a great degree the results of importunity on the part of the agent.  If the request of Governor Cass is granted, the other agents will be constrained in self defence, to become importunate for the same advantages in favor of their respective Charges.  I should Presume however that there can be no difficulty in refusing the tailor.
I would respectfully suggest the propriety of Postponing our decision upon this application, until the general information proposed to be obtained upon this subject shall be present.  I am Sir with the highest respect Your humle. Servt.

Wm. H Crawford

